Citation Nr: 1744625	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-28 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, including chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for peripheral neuropathy.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a higher initial rating for service-connected atopic dermatitis rated as noncompensable for the period prior to July 9, 2013 and 10 percent disabling thereafter.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  At the hearing, the Veteran waived AOJ consideration of any additional evidence added to the record since the AOJ last adjudicated the claims.  A transcript of that proceeding is of record.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) which reversed and remanded an April 2014 Board decision denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA appealed the Court's holding in Johnson v. McDonald, supra, and a stay was put in place pending final resolution of this matter.  Most recently, the Federal Circuit recently issued the decision of Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) which reversed the Court's holding in this matter, and the stay on affected appeals was lifted.  Thus, the Board will proceed with adjudication of the increased rating issue.

The issues of service connection for COPD, carpal tunnel syndrome and peripheral neuropathy, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss disability is related to service.

2.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood due to such symptoms as sleep disturbance, nightmares, anger, irritability, disturbances in mood, anxiety, and depression.

3.  For the entire appeal period prior to July 9, 2013, the Veteran's atopic dermatitis has been manifested by three to four outbreaks per year of blisters and rashes on the Veteran's skin affecting at least five percent but not greater than 20 percent of the entire body and exposed areas.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  For the entire appeal period, the criteria for a 10 percent rating for dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any notice or procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

The Board also finds the Veteran has been afforded adequate assistance in response to his claims being decided on appeal.  His service treatment records (STRs) and service personnel records are of record.  VA Medical Center treatment notes and private treatment records have been obtained. 

The Veteran was afforded VA examinations in relation to his PTSD and dermatitis claims.  As discussed in more detail below, the VA assessments include a review of the Veteran's medical history, symptomatology, and clinical findings.  These examination reports are supplemented by lay witness observations, clinic records and photographs of the skin condition during a flare.  As such, the Board finds that the examinations are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA has complied with the duty to assist as it pertains to the claims being decided at this time.  

Service Connection - Hearing loss

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The record establishes that the Veteran currently has bilateral hearing loss disability per VA standards (see 38 C.F.R. § 3.385).  Military personnel records demonstrate that the Veteran's military operation specialty (MOS) was a radioman.  At the October 2016 Board hearing, the Veteran testified that his duties included constant manning of the radio and operating the Morse code system on this ship.  See Board Hearing Transcript, pp. 85-90.  The Veteran has also submitted lay evidence in the form of written statements, in which the Veteran attests to the constant exposure to radio signals and his wife reports that the Veteran has had issues with his hearing since he came home from service.  See Statements in Support of Claim dated June 17, 2009 and July 28, 2009.  

The Veteran was afforded a VA examination in October 2009 in relation to his hearing loss claim.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
45
50
LEFT
10
0
10
30
50

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The examiner stated that she was unable to determine whether the Veteran's hearing loss was worsened by his military service or his post-military construction career.

In August 2017, the Board sought additional opinion from a VHA otolaryngologist.  This examiner found that the Veteran's bilateral hearing loss at least as likely as not had its onset in or was otherwise related to his military service as a radioman.  In so finding, the examiner noted the Veteran's post-service occupation in construction, but found that there was not enough evidence to link his hearing loss to his work in construction.  Contrarily, the examiner cited to medical literature and found that the Veteran's duties of listening to Morse code for long periods of time likely led to his current bilateral hearing loss.

Given the evidence as outlined above, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's hearing loss is the result of in-service acoustic trauma.  By law, the resulting reasonable doubt is resolved in the Veteran's favor and entitlement to service connection for hearing loss is warranted.  38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")

Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

PTSD

The Veteran's PTSD is currently rated 30 percent disabling under Diagnostic Code 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was certified to the Board after August 4, 2014.  Thus, the claim was not pending before the AOJ and DSM-V technically applies.  Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  Throughout his appeal period, the Veteran's GAF scores have ranged from 45 - 59.

According to the DSM-IV, GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Early in the appeal period, the Veteran often reported doing "okay" but having difficulty dealing with his anger.  His PTSD was manifested by anxiety, depression, disturbed sleep, flashbacks, nightmares, hallucinations, recurrent feelings of worthlessness, night sweats, and decreased appetite.  The Veteran denied both suicidal and homicidal ideation.  Treating psychiatrists often noted that the Veteran had mild impairment in psychosocial functioning due to his PTSD.  Yet, at the same time, the Veteran was assigned GAF scores ranging from 44-50 which are indicative of "serious" impairment in social and occupational functioning.  Furthermore, the treating psychologist commented that the Veteran's PTSD "symptoms appear to be globally severe and make it difficult for this patient to function."  See VA Treatment Records dated December 30, 2009, January 21, 2010, February 25, 2010, February 28, 2010, March 25, 2010, May 4, 2010, June 10, 2010, July 9, 2010, August 9, 2010, and September 14, 2010.

At the May 2011 VA examination, the Veteran endorsed similar symptoms.  He indicated that he had daily anxiety and experienced irritability about two to three times per week.  The clinician classified the severity of the Veteran's symptoms as mild to moderate.  The Veteran reported an improvement in his anger, but stated that he still yelled and threw things when angry.  At the time of the examination, the Veteran had been married for 43 years with two adult sons.  While he enjoyed his solitude, he did state that he enjoyed a much improved relationship with his family.  He did not endorse hallucinations or suicidal or homicidal ideations, but did have panic attacks approximately two to four times per month.  The clinician assigned a GAF score of 59 and opined that the Veteran's PTSD resulted in deficiencies in thinking, family relations, and mood.

Subsequent treatment records indicate that the Veteran's PTSD symptoms included anxiety, depression, insomnia, feelings of guilt, night sweats, panic attacks, decreased appetite, nightmares, and flashbacks.  He also reported exaggerated startle response and hyper vigilance but denied delusions and hallucinations.  During this time, the Veteran' GAF scores ranged from 44 to 50.  Upon mental status examination, the Veteran often appeared neat, clean and alert.  His mood was usually anxious and depressed, but he exhibited normal speech, thought process and thought content.  At times, he had moderate ability to focus and demonstrated a deficit in short term memory.  However, usually, his judgment, memory, insight, and concentration were intact.  Treating psychiatrists often noted that the Veteran had mild impairment in psychosocial functioning due to his PTSD.  But again, the Veteran was assigned GAF scores were indicative of "serious" impairment in social and occupational functioning and there was continuing commentary that the Veteran's PTSD appeared to be globally severe making it difficult for him to function.  See VA Treatment Records dated August 11, 2011, September 15, 2011, October 4, 2011, December 2, 2011, December 29, 2011, January 17, 2012, December 31, 2012, April 22, 2013, June 18, 2013, July 29, 2013, September 5, 2013, November 7, 2013, February 6, 2014, and February 25, 2014.  

At the May 2014 VA examination, the clinician opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss, in addition to intrusive thoughts, hypervigilance, problems with concentration, irritable behavior and angry outbursts.  The Veteran reported that his customary mood was solemn, with low energy and decreased appetite.  He endorsed recent crying spells, nightmares, and night sweats.  Upon mental health examination, the Veteran was had adequate grooming and hygiene, with clear and coherent speech.  His thought process and content were both unremarkable; his attitude was pleasant and cooperative and his affect was appropriate.  While he endorsed some memory issues, he was fully oriented and had adequate attention.  His reasoning, insight, and impulse control were all fair, while his judgment and intelligence were average; there were no suicidal or homicidal ideations.

Also of record is lay witness evidence in the form of testimony and written statements from the Veteran and his wife.  At the Board hearing, the Veteran testified that due to his PTSD, he isolated himself from his family and did not like being in public.  His wife testified that the Veteran did not have any friends or social life.  In her written lay statements, the Veteran's wife described the Veteran as "jumpy" and restless.  He was often withdrawn and angry, and at times, aggressive.  She also witnessed his frequent nightmares and insomnia.  See Lay Statements dated October 29, 2010 and November 4, 2011.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has more closely approximated the criteria for a 70 percent rating for the entire appeal period.  In this respect, while the clinical records note "mild" impairment in psychosocial functioning due to his PTSD, there are directly contradictory assignments of GAF scores indicative of "serious" impairment in social and occupational functioning with additional commentary that the Veteran's PTSD "symptoms appear to be globally severe and make it difficult for this patient to function."  Additionally, the May 2011 VA examination opined that the Veteran's PTSD, which was mild to moderate in severity, resulted in deficiencies in thinking, family relations, and mood which is consistent with the 70 percent criteria.


However, the Board further finds that the criteria for a 100 percent schedular rating have not been met for any time during the appeal period.  Throughout the period, the Veteran's PTSD was consistently manifested by nightmares, night sweats, flashbacks, intrusive thoughts, anxiety, and depressed mood, along with hypervigilance, isolation, and anger.  Often times, treating clinicians noted the Veteran's poor short term memory and deficiency in concentration.  It was commented that the Veteran's PTSD "symptoms appear to be globally severe and make it difficult for this patient to function."  However, the Veteran's GAF scores reflect some residual occupational and social capacity which is less than "total."  The Veteran does maintain family relations and, in 2013, was reported as seeking employment with VA.  Overall, the lay and medical evidence does not reflect PTSD symptomatology of such severity, frequency and duration as to result in "total" occupational and social impairment.

In so finding, the Board has found the description of symptoms and functioning by the Veteran and his witnesses as competent and credible evidence in support of the claim, which has supplemented the clinic records.  To the extent this witness testimony can be construed as establishing "total" occupational and social impairment, the Board finds that the preponderance of the probative lay and medical evidence describes an overall impairment which is less than "total" in degree.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

In sum, the Board finds that the Veteran's symptomatology and impairment more nearly approximates that which is contemplated by a 70 percent disability rating for the entire appeal period.  

Atopic Dermatitis

During the appeal period, the Veteran's atopic dermatitis was rated noncompensable prior to July 9, 2013 and 10 percent disabling thereafter under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The initially assigned non-compensable rating was premised on a September 2011 VA examination, at which time the Veteran reported having pruritic blisters and rashes on his fingers, feet, and scalp.  He stated that his disability was symptomatic three to four times per year, and each outbreak lasted approximately three to four weeks.  In order to alleviate his symptoms, the Veteran used topical corticosteroids for approximately 6 weeks or more in the past 12 months; usage of the medication was not constant.  Upon physical examination, the clinician found that the Veteran's dermatitis affected approximately less than 5 percent of the total body area and less than 5 percent of the exposed area.

The Veteran was afforded a VA examination in July 2014 to assess the severity of his dermatitis.  At that time, the Veteran reported having an intermittent itchy rash on his feet, hands, and scalp.  He stated that his symptoms occurred approximately every three weeks and lasted two to three weeks.  He stated that in addition to the itching, he developed small blisters that would crust over.  In order to alleviate his symptoms, the Veteran used topical corticosteroids for approximately 6 weeks or more in the past 12 months; usage of the medication was not constant.  Upon physical examination, the clinician found that the Veteran's dermatitis affected approximately less than 5 percent of the total body area and less than 5 percent of the exposed area.  However, the Veteran provided photographs of his skin condition during a flare up.  Based on these photographs, the clinician opined that approximately 5 to 20 percent of exposed and total body surface area would be affected by the skin condition.

Also of record are lay statements from the Veteran and his wife.  In written correspondence received in March 2015, the Veteran reported that his blisters would sometimes itch and bleed.  Eventually, the skin would dry up and peel away.  At the October 2016 Board hearing, the Veteran and his wife testified as to the Veteran's skin symptoms.  The Veteran reported outbreaks on his scalp, hands, feet, facial area and genitals.  He stated that along with itching, he had blisters and dry scaly skin.  He stated that his breakouts lasted for about three to four weeks and occurred about three to four times during the year.  See Board Hearing Transcript, pp. 74-79.  Additionally, the Veteran has submitted for the record photographs of his skin condition during an active phase.

Based on the evidence presented, the Board finds that a 10 percent rating is warranted for the entire appeal period.  Here, the Veteran and his witnesses have credibly testified to active and inactive periods of dermatitis flares.  The July 2014 VA examination was conducted while the skin condition was quiescent, but the examiner reviewed photographs of the condition during a flare and, from this visual proof, concluded that approximately 5 to 20 percent of exposed and total body surface area would be affected by the skin condition.  The testimony of the Veteran and his spouse generally describe the extent of severity of this skin disorder as being similar since the inception of the appeal.  Thus, given the difficulty of conducting an examination during an active phase, the opinion of the July 2014 VA examiner and lay description of symptoms demonstrates that, for the entire appeal period, the Veteran's skin disorder has affected approximately 5 to 20 percent of exposed and total body surface area.

However, the Board finds that the criteria for a rating greater than 10 percent have not been met for any time during the appeal period.  In this respect, the lay and medical evidence does not show that the Veteran's skin dermatitis has affected greater than 20 percent of total body area or exposed body area.  In addition, the Veteran used topical corticosteroids intermittently to alleviate his symptoms but use of systemic therapy is not shown.  Thus, these findings do not warrant a rating in excess of 10 percent.

The Board has considered whether the Veteran would be entitled to a higher rating under another potentially applicable diagnostic code, but has found none. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Subject to the law and regulations governing payment of monetary benefits, a 70 percent disability rating for PTSD is granted for the entire appeal period.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for dermatitis is granted for the entire appeal period.


REMAND

Service Connection for COPD

The Veteran is seeking service connection for COPD, which he contends is due to exposures while serving in the Navy, to include asbestos, lead paint and bleach.  The Veteran has reported that during service, he served on the USS Haven and USS Arlington and his bunk was directly underneath asbestos covered pipes.  In addition to his own lay evidence, the Veteran has submitted a lay statement from his fellow serviceman, who also served aboard the USS Arlington.  In the statement, Mr. L.G. states that he saw asbestos all over the ship including the pipes.  See Statement in Support of Claim dated October 1, 2010.  He also reports duties which include bleaching the ship decks, and chipping lead paint.

A private examiner opinion, dated June 2009, attributed the Veteran's COPD to "chemical exposure" during the military.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. " 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.

In the instant case, the Veteran's MOS was listed as RM, or radioman, with a related civilian occupation of radio operator.  Upon a review of the Manual, a MOS of radioman reflects that exposure to asbestos is minimal.  See IV.ii.1.I.3.c.  However, the Veteran has testified to probable asbestos exposure based upon his proximity to asbestos-wrapped piping.

In this regard, the Board finds that remand is necessary to afford the Veteran a VA examination to determine if he manifests a pulmonary disorder related to his period of service, to include his asbestos and other exposures.

Service Connection for Carpal Tunnel

The Veteran contends that his carpal tunnel was caused by his duties as a radioman during service.  He states that he constantly operated a computer during service without proper support, which he believes caused his carpal tunnel.  See Board Hearing Transcript, p. 36.  

In light of the Veteran's contentions, a VA examination is necessary to determine the nature and etiology of the Veteran's carpal tunnel.  For purposes of the examination, the examiner should accept as true the Veteran's contentions of constant computer use.  

Service Connection for Peripheral Neuropathy

The Veteran's private physician has diagnosed the Veteran with chronic peripheral neuropathy, and has attributed this disorder to "chemical exposure" during military service.  The Veteran alleges exposure to asbestos, lead paint, bleach and Agent Orange.  As it pertains to Agent Orange, he generally alleges exposure due to his proximity to the Republic of Vietnam during the Vietnam Era.  However, at the hearing, there was also a suggestion that he was stationed at based which purportedly stored Agent Orange.  The Board finds that the Veteran should be afforded additional opportunity to identify the dates and locations of these purported exposures.

TDIU

As to the issue of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the remaining issues being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, that issue is also remanded, pending the outcome of the service connection issues being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and with their help, identify any outstanding private or VA treatment records relevant to the claims on appeal.  In particular, assist the Veteran in obtaining complete medical records from Dr. Santos.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

Additionally, request the Veteran to identify the military base(s) wherein he alleges an herbicide as defined by 38 C.F.R. § 3.307(a)(6)(i) had been stored.

2.  After completing the development outlined in the preceding paragraphs, schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of his pulmonary disorder(s), including COPD.  The claims folder must be made available to the VA examiner for review.

The examiner is asked to identify all pulmonary disorders currently manifested, including whether the Veteran manifests asbestos-related disease.

For each diagnosed pulmonary disorder, opine as to whether it is at least as likely as not (i.e. a 50 percent probability) that such disorder caused or aggravated by or otherwise etiologically related to his period of service.

For the purposes of the examination, the examiner should accept as true the Veteran's contentions of exposure to asbestos, lead paint and bleach during service and discuss whether there is any medical reason to accept or reject his contentions of decreased stamina toward the end of service demonstrated the onset of a currently manifested pulmonary disorder.  

A complete rationale must be provided for all opinions and conclusions reached.

3.  Schedule the Veteran for an examination with the appropriate examiner to determine the nature and etiology of the Veteran's carpal tunnel syndrome and reported peripheral neuropathy.  The claims folder must be made available to the VA examiner for review.

The examiner is asked to identify all currently manifested neurologic disorders of the upper extremities, to include the diagnosed carpal tunnel syndrome, peripheral neuropathy and cervical radiculopathy, and whether there is peripheral neuropathy of the lower extremities.  See Private medical records received March 11, 2010.  The examiner should discuss whether any of the diagnoses are incorrect.

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's carpal tunnel syndrome, peripheral neuropathy and/or cervical radiculpathy was caused by or otherwise etiologically related to his period of service, to include a repetitive use injury as a result of typing during service and exposures to lead paint, bleach and asbestos.

A complete rationale must be provided for all opinions and conclusions reached.  The examiner should discuss whether there is any medical reason to accept or reject his contentions that his neurologic disorders of the upper extremities, and possibly the lower extremities, is the result of repetitive use injury in service or exposures to lead paint, bleach and asbestos.

4.  After completion of the above development, the issues should be readjudicated.  If the claims remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


